DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driver configured to pivot in claims 1-20; the written specification discloses the driver being a driving motor 180, see paragraph [00139].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-8, 10-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Park (US 2005/0160741 A1), and Campbell et al. (3,724,804), hereafter referred to as “Campbell.
Regarding Claim 1: Lee teaches an ice-maker (10) comprising: an upper tray (11) and including a plurality of upper chambers (113); a lower tray (12) and including a plurality of lower chambers (113), the plurality of lower chambers being configured to come in contact with the plurality of upper chambers to define a plurality of spherical ice chambers (see Figure 8), respectively; a plurality of ejector-receiving opening (115) defined in the upper tray (11) at locations corresponding to each of the plurality of upper chambers (upper domes of 113); an upper ejector (192) disposed above the upper tray (11), wherein the upper ejector is configured to pass through the ejector-receiving opening (115) and eject ice formed in the ice chambers (see Figure 9); a water supply (via 16) configured to supply water for ice-making through the ejector-receiving opening (115, paragraph [0035], lines 1-9); and a driver configured to pivot the lower tray, wherein a side wall (142) extending upward along a perimeter of the plurality of lower chambers (141) is provided on top portions of the plurality of lower chambers (141), wherein a chamber wall (rim surface of 113 that meets rim surface of 141) extending downward along a perimeter of the plurality of upper chambers (113 and 141 to form chambers) is provided on bottom portions of the plurality of upper chambers (see Figure 
Lee fails to teach wherein the upper tray and the lower tray are made of an elastic material; and wherein a groove is defined at an outer face of the chamber wall, the groove being configured to receive a portion of ice formed on the outer face of the chamber wall to thereby maintain an attachment of the ice formed on the outer face of the chamber wall to the chamber wall.
Campbell teaches a tray (20) made of elastic material (Column 1, lines 32-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper tray made of an elastic material and the lower tray made of an elastic material to the structure of Lee modified supra as taught by Campbell in order to advantageously provide using a material that can allow for the tray to flex for ice removal (see Campbell, Column 1, lines 32-41). 
Park teaches wherein a groove (38) is defined at an outer face of a chamber wall (see Figure 4), the groove (38) being configured to receive a portion of ice formed on the outer face of the chamber wall (on 30 and 31) to thereby maintain an attachment of the ice formed on the outer face of the chamber wall to the chamber wall (water that freezes on 30 and 31, paragraph [0031], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a groove is defined at an outer face of the chamber wall, the groove being configured to receive a portion of ice formed on the outer face of the chamber wall to thereby maintain an attachment of the 
Regarding Claim 2: Lee modified supra further teaches wherein the groove (38 of Park) includes a plurality of grooves (multiple 38 of Park) defined along the perimeter of the chamber wall (see Figure 4 of Park). 
Regarding Claim 3: Lee modified supra further teaches wherein the groove (38 of Park) extends transversely along a direction parallel to a bottom edge of the chamber wall (see Figure 4 of Park). 
Regarding Claim 4: Lee modified supra further teaches wherein the groove (38 of Park) is located closer to a bottom of the chamber wall (chambers of 113 of Lee or 141 of Lee) than a top of the chamber wall (see either top or bottom 38 of Park). 
Regarding Claim 5: Lee further teaches wherein the plurality of upper chambers (upper portions of 113 of Lee) are arranged sequentially (see Figure 3), and the plurality of lower chambers (141 of Lee) are arranged sequentially (see Figure 3).
Lee modified supra fails to teach wherein the groove includes a plurality of grooves defined in the plurality of upper chambers, respectively. 
Park teaches wherein the groove (38) includes a plurality of grooves (see Figure 4) defined in a curved wall and a vertical wall (see Figure 4), respectively, and wherein the plurality of grooves are positioned at a same vertical height from a bottom of a lower tray (30 or 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the groove includes a 
Regarding Claim 6: Lee modified supra further teaches wherein the plurality of grooves (38 of Park) are arranged sequentially along an arrangement direction of the plurality of upper chambers (113 of Lee as taught by 30 and 31 of Park). 
Regarding Claim 7: Lee modified supra further teaches wherein the plurality of grooves (38 of Park) are defined at each of the plurality of upper chambers (113 of Lee as taught by 30 and 31 of Park). 
Regarding Claim 8: Lee modified supra further teaches wherein the plurality of the grooves (38 of Park) are provide at a same vertical level and spaced apart from each other by a predetermined interval (see Figure 4 of Park). 
Regarding Claim 10: Lee modified supra further teaches wherein the plurality of grooves (38 of Park) are arranged along a bottom of the chamber wall (see Figure 4 of Park). 
Regarding Claim 11: Lee modified supra further teaches wherein the upper chamber (upper portions of 11 having 113 of Lee) is divided into a front half portion and a rear half portion (either end of Figure 3 of Lee), wherein the rear half portion is located closer to a pivoting shaft (21 of Lee) of the lower tray (11 of Lee) than the front half portion, and wherein the chamber wall (walls of 113 of Lee) includes: an inclined or rounded curved wall corresponding to the rear half portion (see Figure 6 of Lee), and a vertical wall extending perpendicular to a top face of the upper tray (11 of Lee) corresponding to the front half portion (either end of Figure 3 of Lee). 
Regarding Claim 12: Lee modified supra fails to teach wherein the groove includes a plurality of grooves defined in the curved wall and the vertical wall, respectively, and wherein the plurality of grooves are positioned at a same vertical height from a bottom of the lower tray. 
Park teaches wherein the groove (38) includes a plurality of grooves (see Figure 4) defined in a curved wall and a vertical wall (see Figure 4), respectively, and wherein the plurality of grooves are positioned at a same vertical height from a bottom of a lower tray (30 or 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the groove includes a plurality of grooves defined in the curved wall and the vertical wall, respectively, and wherein the plurality of grooves are positioned at a same vertical height from a bottom of the lower tray to the structure of Lee modified supra as taught by Park in order to advantageously discharge the excess water in the cells to form ice (see Park, paragraph [0044]). 
Regarding Claim 13: Lee modified supra further teaches wherein the plurality of grooves (38 of Park) are defined at positions facing each other on the curved wall and the vertical wall (see Figure 4 of Park), respectively.
Regarding Claim 16: Lee modified supra further teaches wherein the side wall and the chamber wall (curved and vertical of 113 of Lee as seen in Figure 6) are located above the top of the ice chamber (in the upper cells of 113, vertical part of 113, see Figure 6 of Lee). 
Regarding Claim 17: Lee modified supra further teaches wherein the side wall and the chamber wall (vertical part of 113, see Figure 6 of Lee) are spaced apart from each other by a set spacing (vertical part of 113, see Figure 6 of Lee).
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Park (US 2005/0160741 A1) and Campbell et al. (3,724,804), hereafter referred to as “Campbell,” as applied to claim 6 above, and further in view of Kobayashi et al. (JP 2004183931 A), hereafter referred to as “Kobayashi.”
Regarding Claim 9: Lee modified supra further teaches wherein the plurality of grooves (38 of Park) are arranged in the chamber wall (see Figure 4 of Park).
Lee modified supra fails to teach wherein a chamber connector provided between neighboring upper chambers and configured to connect the neighboring upper chambers with each other is provided on the upper tray.
Kobayashi teaches wherein a chamber connector (35) provided between neighboring upper chambers (35 and 33 see Figure 3) and configured to connect the neighboring upper chambers with each other is provided on the upper tray (connection of 35 to 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a chamber connector provided between neighboring upper chambers and configured to connect the neighboring upper chambers with each other is provided on the upper tray, and wherein the plurality of grooves are arranged in the chamber wall except for the chamber connector to the structure of Lee modified supra as taught by Kobayashi in order to . 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Park (US 2005/0160741 A1) and Campbell et al. (3,724,804), hereafter referred to as “Campbell,” as applied to claim 11 above, and further in view of Bauerlein (2,969,651). 
Regarding Claim 14: Lee modified supra fails to teach wherein an upper rib extending downward along a circumference of the upper chamber is provided on a bottom of the upper tray, and wherein the upper rib is configured, based on the lower tray being pivoted toward the upper tray, to contact the lower tray and seal an interior of the ice chamber. 
Bauerlein teaches wherein an upper rib (107) extending downward along a circumference of an upper chamber (105) is provided on a tray (see Figure 3, 100), and wherein the upper rib (107) is configured, based on the tray (see Figure 3, 100) being moved toward the tray (see Figure 3), to contact the tray (100) and seal an interior of a chamber (see Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein an upper rib extending downward along a circumference of the upper chamber is provided on a bottom of the upper tray, and wherein the upper rib is configured, based on the lower tray being pivoted toward the upper tray, to contact the lower tray and seal an interior of the ice 
Regarding Claim 15: Lee modified supra wherein the upper rib (107 of Bauerlein) further protrudes in a direction farther away from the pivoting shaft (21 of Lee) of the lower tray (12 of Lee). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Park (US 2005/0160741 A1) and Campbell et al. (3,724,804), hereafter referred to as “Campbell,” as applied to claim 1 above, and further in view of Papalia (US 2015/0107275 A1).  
Regarding Claim 18: Lee modified supra fails to teach wherein the upper tray and the lower tray are made of a silicone material, and wherein the lower tray has a hardness lower than a hardness of the upper tray. 
Papalia teaches a tray (12) is made of a silicone material (paragraph [0022], lines 21-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper tray and the lower tray are made of a silicone material to the structure of Lee modified supra as taught by Papalia in order to advantageously use suitable materials for thermal conductivity of the tray (see Papalia, paragraph [0022], lines 21-26). 
While the reference does not explicitly disclose wherein the lower tray has a hardness lower than a hardness of the upper tray, since such a modification would have involved a mere change in the material of a component. A change in material is In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative materials of the claimed device, and the device having the claimed materials would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04. VII. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Campbell et al. (3,724,804), hereafter referred to as “Campbell,” and Park (US 2005/0160741 A1).
Regarding Claim 19: Lee teaches a refrigerator (paragraph [0002]) comprising: a cabinet (paragraph [0002]); and an ice maker (10) disposed in the cabinet, wherein the ice maker (10) includes: an upper tray (11) and including a plurality of upper chambers (113), a lower tray (12) and including a plurality of lower chambers (141), the plurality of lower chambers (141) being configured to come in contact with the plurality of upper chambers to define a plurality of spherical ice chambers (see Figure 8), respectively, a plurality of ejector-receiving opening (115) defined in the upper tray (11) at locations corresponding to each of the plurality of upper chambers (113), an upper ejector (192) disposed above the upper tray (11), wherein the upper ejector (192) is configured to pass through the ejector-receiving opening (115) and eject ice formed in the ice chambers (see Figure 9), a water supply (via 16) configured to supply water for ice-making through the ejector-receiving opening (via 17 into 115), and a driver (21) configured to pivot the lower tray (12), wherein a side wall (142) extending upward 
Lee fails to teach wherein the upper tray and the lower tray are made of an elastic material; and wherein a groove is defined at an outer face of the chamber wall, the groove being configured to receive a portion of ice formed on the outer face of the chamber wall to thereby maintain an attachment of the ice formed on the outer face of the chamber wall to the chamber wall.
Campbell teaches a tray (20) made of elastic material (Column 1, lines 32-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper tray made of an elastic material and the lower tray made of an elastic material to the structure of Lee as taught by Campbell in order to advantageously provide using a material that can allow for the tray to flex for ice removal (see Campbell, Column 1, lines 32-41). 
Park teaches wherein a groove (38) is defined at an outer face of a chamber wall (30 or 31), the groove (38) being configured to receive a portion of ice formed on the outer face of the chamber wall to thereby maintain an attachment of the ice formed on the outer face of the chamber wall to the chamber wall (water that freezes on 30 and 31, paragraph [0031], lines 1-4).
. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Campbell et al. (3,724,804), hereafter referred to as “Campbell.” 
Regarding Claim 20: Lee teaches an ice maker (10) comprising: an upper tray (11) and including a plurality of spherical upper chambers (111); a chamber wall extending downward along a perimeter of the plurality of upper chambers (walls of 113), the chamber wall including a vertical wall (vertical part of 113, see Figure 6) and a curved wall (upper dome of 113); a lower tray (12) and including plurality of lower chambers (141), the plurality of lower chambers being configured to come in contact with the plurality of upper chambers to define a plurality of spherical ice chambers (see Figure 8), respectively; a side wall (141) including a vertical wall (143) and a curved wall (141 curved) that extend upward along a perimeter of the plurality of lower chambers (see Figure 8), wherein the side wall is configured to be inserted into the chamber wall based on the lower tray being pivoted toward the upper tray (see Figure 8); a lower support (15) fixedly mounting the lower tray (12) thereon, wherein the lower support (15) has each lower opening defined therein to expose a portion of a lower portion of each of 
Lee fails to teach wherein the upper tray and the lower tray are made of an elastic material. 
Campbell teaches a tray (20) made of elastic material (Column 1, lines 32-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper tray made of an elastic material and the lower tray made of an elastic material to the structure of Lee as taught by Campbell in order to advantageously provide using a material that can allow for the tray to flex for ice removal (see Campbell, Column 1, lines 32-41). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Somura (US 2004/0099004 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                                  

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763